Citation Nr: 1107611	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  08-22 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent 
for an anxiety disorder.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972, 
and from September 1990 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, inter alia, denied the Veteran's 
October 2007 claim for a disability rating in excess of 50 
percent for his service-connected anxiety disorder.

In December 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge in Columbia, South Carolina 
(Travel Board hearing).  A copy of the hearing transcript has 
been associated with the record.

Additional documents were submitted after the issuance of the 
April 2010 supplemental statement of the case.  The submission of 
such evidence was accompanied by a waiver of RO consideration 
dated December 2010.  38 C.F.R. 
§ 20.1304(c) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further consideration 
of the Veteran's claim for entitlement to a disability rating in 
excess of 50 percent for an anxiety disorder.  VA's duty to 
assist includes a duty to provide a medical examination or obtain 
a medical opinion where it is deemed necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

First, the Board finds that remand is required because the 
Veteran informed VA at his December 2010 Board hearing that he 
started receiving disability benefits from the Social Security 
Administration (SSA) in January 2010, and that they were based on 
his anxiety disorder and posttraumatic stress disorder (PTSD).  
Id. at pp. 12-13.

VA has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate his claim, including making reasonable 
efforts to obtain all potentially relevant records that the 
Veteran adequately identifies and authorizes VA to obtain.  See 
38 U.S.C. § 5103A(a)(1), (b)(1); Moore v. Shinseki, 555 F.3d 
1369, 1372-75 (Fed.Cir.2009).  VA is required to obtain 
disability records from SSA if VA determines, without review of 
the actual records, that there is a reasonable possibility that 
such records are relevant to the Veteran's claim for VA 
disability compensation.  Golz v. Shinseki, 590 F.3d 1317, 1323 
(2010).  Therefore, on remand, the Agency of Original 
Jurisdiction (AOJ) should obtain the Veteran's SSA records and 
associate them with the claims file.

Second, the Board finds that a new examination is warranted 
because, in the nearly two years since his May 2009 VA 
psychiatric examination, the Veteran has reportedly become 
unemployed and obtained SSA benefits based on his anxiety 
disorder and PTSD.  Also since that time, the Veteran underwent 
his first psychiatric hospitalization, at a VA SIPU (Specialized 
Inpatient PTSD Unit) facility, from October 1, 2010 through 
November 9, 2010.  Finally, the Veteran alleged worsening at his 
December 2010 Board hearing.  Id. at p. 9.

The Board notes that although the examiner issued an addendum in 
February 2010, it did not include a new examination, and only 
clarified that "the Veteran's presentation of posttraumatic 
stress disorder is consistent with previous service-connection 
for anxiety disorder....This does not represent a separate or 
different diagnosis for the Veteran and falls under the general 
mental health condition of anxiety disorder."  The addendum also 
did not address the Veteran's SSA benefits or, of course, his 
subsequent hospitalization at the VA SIPU.

The United States Court of Appeals for Veterans Claims (Court) 
has held that, because a 23-month-old examination was too remote 
in time to adequately support the decision in an appeal for an 
increased rating, VA should provide a contemporaneous examination 
of the Veteran.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  
While the most recent VA examination in this case is 21 months 
old, the changes in the Veteran's circumstances discussed above 
demonstrate that the prior examination does not adequately reveal 
the current state of claimant's disability.  Allday v. Brown, 7 
Vet. App. 517, 526 (1995).  Consequently, on remand, the AOJ 
should schedule the Veteran for a new VA psychiatric examination.

On remand, the AOJ is asked to obtain all of the medical records 
showing treatment for the Veteran's service-connected psychiatric 
disorder since November 2010, which are not already of record.

With regard to a claim for TDIU, the Board sees that the RO has 
begun developing this issue as a separate claim in response to 
the Veteran's July 2010 letters.  However, the Court has held 
that a request for a TDIU, whether expressly raised by the 
Veteran or reasonably raised by the record, is not a separate 
"claim" for benefits, but rather, can be part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  In other words, if the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a service-connected disability for which an 
increased rating is sought, then part and parcel with the 
increased rating claim is the issue whether a TDIU is warranted 
as a result of that disability.  In this case, the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to his service-connected anxiety disorder.  
Additionally, at his December 2010 Board hearing, the Veteran 
reported that the symptoms of his service-connected anxiety 
disorder played a role in his having to stop working as of June 
2009.  Id. at p. 4.

During the course of his increased rating claim on appeal, the 
Veteran has submitted evidence of unemployability resulting-at 
least in part-from his service-connected anxiety disorder.  See, 
e.g., the June 2010 report of the Veteran's private psychologist, 
L. Jenness-McClellan, Ph.D., who wrote that the Veteran's 
"psychiatric symptoms have persisted and worsened for more than 
a decade.  Because his psychiatric condition remains fragile, and 
because exacerbation of psychiatric symptoms negatively impact 
his chronic stomach condition, [the Veteran] has not worked since 
June 2009.  Therefore, the Board finds the evidence of record has 
reasonably raised the issue of entitlement to a TDIU as an 
element of the increased rating claim on appeal.  Since 
entitlement to a TDIU is part of the Veteran's increased rating 
claim, the proper remedy here is for the Board to remand, rather 
than refer, the TDIU issue to the AOJ for proper development and 
adjudication.

The Board notes that the RO has already sent the Veteran a 
compliant notice letter in September 2010.

The Veteran may be entitled to a TDIU rating under 
38 C.F.R. § 4.16(a) (2010).  Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the Veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that if there is 
only one such disability, such disability shall be ratable 
as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

The Veteran has two service-connected disabilities-an anxiety 
disorder, currently rated 50 percent disabling; and 
gastroesophageal reflux disease (GERD), rated 30 percent 
disabling.  His combined service-connected disability rating is 
therefore 70 percent.  See 38 C.F.R. § 4.25 (combined ratings 
table).  Thus, he satisfies the threshold minimum percentage 
rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health 
care providers that have evaluated or treated 
him for his service-connected anxiety 
disorder since November 2010, and attempt to 
obtain records from each health care provider 
that he identifies who might have available 
records, if not already in the claims file.  
If records are unavailable and future 
attempts to retrieve the records would be 
futile, notations to that effect should be 
made in the claims folder.

2.  The AOJ should request copies of any 
decision(s) and accompanying medical records 
submitted in support of any claim by the 
Veteran for disability benefits from the SSA 
and associate them with the claims file.  If 
records are unavailable, SSA should so 
indicate. 

3.  After completion of the above, schedule 
the Veteran for a psychiatric examination, by 
an appropriate specialist, to determine the 
nature, extent and severity of his service-
connected anxiety disorder.  The claims file 
should be made available to, and be reviewed 
by, the examiner in connection with the 
examination, and the examiner's report should 
so indicate.

The psychiatric examiner is to assess the 
nature and severity of the Veteran's service-
connected anxiety disorder.  All indicated 
tests and studies should be undertaken.  The 
examination report should include a complete 
discussion of the Veteran's subjective 
complaints, findings on mental status 
examination, and a multi-axial diagnosis with 
Global Assessment of Functioning (GAF) score.

The examiner also should discuss the extent 
to which the service-connected anxiety 
disorder affects the Veteran's ability to 
secure or maintain employment.  Specifically, 
the examiner should opine whether the 
Veteran's service-connected anxiety disorder, 
standing alone, or in combination with his 
service-connected gastrointestinal disorder 
prevents the Veteran from securing or 
following a substantially gainful occupation, 
without consideration of any nonservice-
connected disorders and advancing age.  

The examiner should provide a detailed 
discussion of the rationale for the opinion 
rendered with consideration of the pertinent 
lay and medical evidence of record.  If it is 
not possible to provide an opinion without 
resulting to mere speculation, the examiner 
should state the reason(s) why.

4.  After completion of the above, the AOJ 
should readjudicate the claims for a 
disability rating in excess of 50 percent for 
an anxiety disorder, and for a TDIU rating 
pursuant to 38 C.F.R. § 4.16(a).  If any 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case and afforded an opportunity to respond 
before the case is returned to the Board for 
further review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


